Citation Nr: 1106681	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  06-12 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hypertension.

2.  Entitlement to an initial compensable rating for 
patellofemoral pain syndrome of the right knee.

3.  Entitlement to an initial compensable rating for 
patellofemoral pain syndrome of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 2001 to March 2005.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by the RO which granted 
service connection for the above enumerated disabilities and 
assigned noncompensable ratings.  The Veteran perfected a timely 
appeal with respect to that rating decision.  

Because the Veteran has disagreed with the initial ratings 
assigned following the grant of service connection, the Board has 
characterized the issues in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
already service-connected disability).

This claim was previously before the Board and remanded in June 
2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board has determined that further development of the 
Veteran's claims is warranted.  Pursuant to the June 2009 Board 
Remand, the Veteran was scheduled for a VA examination.  A May 
2010 VA Form 21-0820 shows that the Veteran and the regional 
office corresponded telephonically regarding him missing 
scheduled VA examination.  The Veteran indicated that he never 
received his appointment letter and was not aware that he had 
been scheduled for a VA examination.  The Veteran requested that 
he be rescheduled for a VA examination.  It appears that the 
Veteran was sent a September 2009 letter informing him of 
scheduled VA examination.  However, given that the claims file 
contains other returned mail, it is unclear whether the Veteran 
received this letter.  

In light of the fact that the Veteran has indicated that he never 
received the notice letter and has showed a willingness to appear 
for a newly schedule VA examination, the Board finds that the 
Veteran should be afforded another opportunity for a VA 
examination, noting that, the duty to assist is not a one-way 
street, or a blind alley, and the Veteran must be prepared to 
cooperate with the VA's efforts to provide an adequate medical 
examination.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).

The Veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in a 
denial of his claim.  38 C.F.R. § 3.655 (2010).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report to any scheduled 
examination, the RO must obtain and associate with the claims 
file copies of any notices of the date and time of the 
examination sent to the Veteran by the pertinent VA medical 
facility.

Therefore, the Board finds that the RO/AMC must verify the 
Veteran's current address.  After verification, the RO/AMC must 
schedule new VA examinations and make sure the VAMC sends 
adequate notice to the Veteran's full and correct address.  

Accordingly, the case is REMANDED for the following action:

1.  Working in conjunction with the Veteran's 
representative, if necessary, verify the 
Veteran's current mailing address.  

2.  Schedule the Veteran for a VA orthopedic 
examination to determine the nature, and 
extent of any right and left knee 
disabilities present.  All indicated studies, 
including X-rays, should be conducted.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physician should be 
requested to identify any objective evidence 
of pain and all functional loss due to pain.  
The examiner should specifically indicate the 
range of motion performed without pain and 
the range of motion accompanied by pain.  The 
examiner should also express an opinion 
concerning whether there would be additional 
limits on functional ability on repeated use 
or during flare-ups (if the Veteran describes 
flare-ups), and, if feasible, express this in 
terms of additional degrees of limitation of 
motion on repeated use or during flare-ups.  
If this is not feasible, the examiner should 
so state.  The examiner should also 
specifically state if there is any 
instability of either knee. 

The examiner should also provide a full 
description of the effects of the service-
connected knee disabilities upon the 
Veteran's employment and daily life.  
Particular emphasis should be placed upon any 
manifest limitation of activity alleged by 
the Veteran.  

The claims file should be made available to 
the examiner for proper review of the medical 
history.  The examination report should 
reflect whether such a review of the claims 
file was made.

3.  Schedule the Veteran for an appropriate 
examination to determine the current nature 
and severity of his hypertension.  The claims 
file, to include a copy of this Remand, must 
be made available to and be reviewed by the 
examiner.  The examiner should note all 
relevant pathology and conduct all indicated 
tests.  The examiner should specifically 
comment on the following:

(a) Does the Veteran have diastolic pressure 
predominantly 100, 110, 120, 130, or more?

(b) Does the Veteran have systolic pressure 
predominantly 160, 200, or more?

(c) Does the Veteran have a history of 
diastolic pressure predominantly 100?

(d) Does the Veteran require continuous 
medication for control?  If continuous 
medication is required for control, indicate 
when the medication began.  

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, following a 
review of the entire claims file, 
readjudicate the Veteran's claims, in light 
of all pertinent evidence and legal 
authority.  The RO's adjudication of the 
rating assigned for the Veteran's 
disabilities should include consideration of 
whether staged ratings, pursuant to Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (a 
claimant may experience multiple distinct 
degrees of disability that might result in 
different levels of compensation) are 
appropriate.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is returned 
to the Board for further appellate 
consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


